 Case 2:17-cv-06929-PA-JEM Document 201 Filed 03/28/19 Page 1 of 1 Page ID #:5279

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-6929 PA (JEMx)                                         Date    March 28, 2019
 Title             Securities & Exchange Commission v. Edward Chen, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS – COURT ORDER

       Before the Court is a Motion for Approval of Final Accounting and Compensation filed
by Robert Mosier, who was appointed by the Court initially as the Receiver, became the Monitor,
and is now the Distribution Agent (“Mosier”) (Docket No. 195). Defendants Edward and Jean
Chen (collectively, the “Chens”) have filed an Opposition, but the Court has received no
objections or oppositions from any of the investors or other interested parties. Nor has the Court
received any brief from plaintiff Securities and Exchange Commission (“SEC”). In light of the
issues raised by the Chens in their Opposition, the Court concludes that it would benefit from
receiving a brief from the SEC in which it provides its position concerning the proposed Final
Account and Report, Mosier’s request for the payment of additional fees, the propriety of the
relief Mosier seeks in his Motion, and a proposed Order consistent with the SEC’s position. The
SEC shall file its Brief and proposed Order by no later than April 8, 2019.

       Among the objections raised in the Chen’s Opposition is that Mosier did not support his
Motion with a declaration signed under penalty of perjury. Pursuant to 28 U.S.C. § 1746,
declarations should be “in substantially the following form” if executed within the United States:
“I declare (or certify, verify, or state) under penalty of perjury that the foregoing it true and
correct. Executed on (date). (Signature).” 28 U.S.C. § 1746. The Court orders Mosier to
submit a revised declaration under penalty of perjury that the facts, exhibits, and statements
contained in his prior declarations are true and correct. Mosier’s revised declaration shall be
filed by no later than April 4, 2019.

       Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds that the Motion for Approval of Final Accounting and Compensation is appropriate
for decision without oral argument. The hearing calendared for April 8, 2019, is vacated, and
the matter taken off calendar. The Court will notify the parties once it has issued a ruling on the
Motion.

         IT IS SO ORDERED.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
